                     Case 19-51023-BLS              Doc 33    Filed 01/25/21        Page 1 of 2




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


    In re:                                                            Chapter 11

    WOODBRIDGE GROUP OF COMPANIES, LLC,                               Case No. 17-12560 (BLS)
    et al.,1
                                                                      (Jointly Administered)
                               Remaining Debtors.


    MICHAEL GOLDBERG, as Liquidating Trustee
    of the Woodbridge Liquidation Trust, successor in
    interest to the estates of WOODBRIDGE GROUP
    OF COMPANIES, LLC, et al.,                                        Adversary Proceeding
                                                                      Case No. 19- 51023 (BLS)
                                       Plaintiff,

              v.

    Michael P. Litwin

                                       Defendant.


                                           AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss
COUNTY OF NEW YORK )

I, Alison Moodie, being duly sworn, depose and state:

1.           I am a Senior Case Manager with Epiq Class Action & Claims Solutions, Inc., 2 the claims

and noticing agent in the above-captioned proceeding. Our business address is 777 Third Avenue,

New York, New York 10017.



1
         The Remaining Debtors and the last four digits of their respective federal tax identification number are as
follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC
(0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
California 91423.

2
             Epiq Class Action & Claims Solutions, Inc. acquired Garden City Group, LLC on June 15, 2018.
                        Case 19-51023-BLS        Doc 33    Filed 01/25/21     Page 2 of 2




         2.     On December 31, 2020, at the direction of Pachulski Stang Ziehl & Jones LLP, Counsel

         to Plaintiff Michael Goldberg, in his capacity as Liquidating Trustee of the Woodbridge

         Liquidation Trust, I caused a true and correct copy of the Order Assigning Adversary

         Proceeding to Mediation and Appointing Mediator [Docket No. 29] to be delivered by first

         class mail to the following parties: Michael P. Litwin, 3124 E. Canvasback Ln., Appleton WI,

         54913 and Michael P. Litwin, 1047 N Lynndale Dr Ste 1C, Appleton WI 54914-3059

         (Defendant).


                                                          /s/ Alison Moodie
                                                          Alison Moodie



         Sworn to before me this
         22th day of January, 2021
         /s/ Cassandra Murray
         Notary Public, State of New York
         No. 01MU6220179
         Qualified in Queens County
         Commission Expires April 12, 2022




01:22573094.2
